GOLDTHWAITE, J.
Since the affirmance of the judg- ■ ment in ihis cause, it has been submitted to us, that no summary judgment'ought to be allowed against the surety in the writ of error bond, because it is inapplicable to this case.
On examination, we perceive that the condition recite,s, that a writ of error was sued out to reverse 'and’ supersede ajudgment against James Curry and Robert Curry. • The judgment in this case was against James Curry only,, and the consequence is, that the bond has no application to this suit. No judgment, therefore, can be rendered-'against the surety on motion. . - - - . • • ■■ . v" , . ...
*485It is to be much regretted, that proceedings of- this nature should be conducted with so little care, but it is very certain, this Court can afford the plaintiff no relief. If injury has resulted from the negligence of the officer entrusted‘with the. discretion to take a proper bond,, he is doubtless responsible. .